UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6026



ERNEST EDWARD SIMPSON,

                                             Petitioner - Appellant,

          versus


S. A. HOLENCIK, Acting Warden;          ATTORNEY
GENERAL FOR THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-04-2939)


Submitted:   April 28, 2005                    Decided:   May 5, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest Edward Simpson, Appellant Pro Se. Ann Norman Bosse, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Ernest    Edward       Simpson       seeks    to    appeal       the    district

court’s order dismissing as untimely his petition filed under

28 U.S.C. § 2254 (2000), and the court’s order denying his motion

filed under Fed. R. Civ. P. 59(e).                 The orders are not appealable

unless   a   circuit     justice          or    judge     issues       a    certificate     of

appealability.        28 U.S.C. § 2253(c)(1) (2000).                       A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional        claims    is        debatable       or    wrong       and     that   any

dispositive procedural rulings by the district court also are

debatable or wrong.            See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                       We have independently

reviewed the record and conclude that Simpson has not made the

requisite     showing.         Accordingly,          we    deny        a    certificate     of

appealability and dismiss the appeal. We deny Simpson’s motion for

preparation of a transcript at government expense and dispense with

oral   argument    because          the    facts    and        legal       contentions     are

adequately    presented        in    the       materials       before      the    court,   and

argument would not aid the decisional process.

                                                                                    DISMISSED


                                           - 2 -